Citation Nr: 1539672	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-16 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).
 
 2. Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972 and from May 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned and a copy of the transcript has been associated with the claims folder. 

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the June 2015 hearing, the Veteran raised the issue of his unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently afforded a VA psychiatric examination to determine the severity of his PTSD in May 2010.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, the Veteran's testimony at his June 2015 videoconference hearing and a June 2015 statement from his neighbor suggest that his PTSD symptoms may have increased in severity.  As a result, the Board finds that a new VA examination is warranted.

The Board finds that the results of the new VA examination are highly probative to the determination of the Veteran's claim for TDIU.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, request that he identify any additional treatment he has received for his PTSD, and notify him of the evidence needed to support a TDIU claim.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.
 
2.  Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his PTSD.  The claims folder (including relevant Virtual VA and VBMS records) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating PTSD.  A multi-axial diagnosis must be rendered, and a Global Assessment of Functioning (GAF) score must be assigned. The examiner must describe this GAF score in terms of social and occupational impairment. All opinions must be supported by a complete rationale in a typewritten report.

In addition, the examiner should provide an opinion as to the effect of service-connected disabilities on his employability.  At the time of the examination, the examiner should be expressly advised as to what disabilities the Veteran is service-connected for.

A complete rationale for any opinion offered must be provided.  The examiner should consider the previous VA examinations, the Veteran's lay statements, and any other relevant medical records.

3.  After undertaking any other development deemed appropriate, the RO will readjudicate the issues on appeal, now including TDIU. If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




